FILED
                                                                     IN THE OFFICE OF THE
                                                                  CLERK OF SUPREME COURT
                                                                          JUNE 8, 2022
                                                                   STATE OF NORTH DAKOTA




                 IN THE SUPREME COURT
                 STATE OF NORTH DAKOTA

                                2022 ND 120

State of North Dakota,                                 Plaintiff and Appellee


     v.


Denver Lee Tergesen,                                Defendant and Appellant



                               No. 20210309

Appeal from the District Court of Burleigh County, South Central Judicial
District, the Honorable Douglas A. Bahr, Judge.

AFFIRMED.

Per Curiam.

Justin J. Schwarz, Assistant State’s Attorney, Bismarck, ND for plaintiff and
appellee.

James R. Loraas, Bismarck-Mandan Public Defender Office, Bismarck, ND for
defendant and appellant.
                             State v. Tergesen
                               No. 20210309

Per Curiam.

[¶1] Denver Lee Tergesen appeals from the district court’s restitution order
and amended criminal judgment, entered following his guilty plea and
conviction for theft. On appeal, Tergesen argues the court erred by ordering
him to pay $65,739.95 in restitution, contending the court failed to expressly
address the State’s burden of proof. Tergesen has cited no authority requiring
the court to expressly state the burden of proof. We do not address arguments
lacking citation to relevant legal authority. See Abdi v. State, 2021 ND 110, ¶
18, 961 N.W.2d 303 (“[W]ithout supportive reasoning or citations to
relevant authorities, an argument is without merit.”). Tergesen also asserts
the restitution amount the victim requested was not supported by the evidence.
We conclude the court acted within the limits set by statute, made findings
meeting the preponderance of the evidence, and therefore did not abuse its
discretion in ordering Tergesen to pay restitution. We summarily affirm under
N.D.R.App.P. 35.1(a)(2) and (4).

[¶2] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                      1